Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/28/2022 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 3/9/2022, with respect to the previous objection to the drawings have been fully considered and are persuasive.  Applicant has submitted a replacement Figure 5, which obviates the issue.  The previous objection to the drawings has been withdrawn. 

Applicant’s arguments, see Remarks, filed 3/9/2022, with respect to the previous 112(a) rejections of claims 14 & 24 have been fully considered and are persuasive.  Applicant has amended claim 14 to obviate the issue, and Examiner considers the amendment to claim 17 to obviate the issue.  The previous 112(a) rejections of claims 14 & 17 have been withdrawn. 

Applicant’s arguments, see Remarks, filed 3/9/2022, with respect to the previous 112(b) rejections of claims 14 & 24 have been fully considered and are persuasive.  Applicant has amended claims 14 & 24 to obviate the issues.  The previous 112(b) rejections of claims 14 & 24 have been withdrawn. 


In view of the amendments below, Examiner considers the application to be placed in condition for allowance.  

Drawings
The drawings were received on 3/9/2022.  These drawings are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Yaksich on 4/20/2022.

The application has been amended as follows: 

Amendment to the claims
Please amend the claims as follows: (Examiner notes for clarification that claims 17, 19, & 24 are being amended so as to eliminate the additional lines/spacing following the “comprising”/”wherein”):

For Claim 17: 
The method of Claim 14, further comprising



For Claim 19: 
The method of Claim 14, wherein



For Claim 24:
The method of Claim 14, further comprising
 tuning one of said first ultrasonic waves or said second ultrasonic waves to a frequency ranging from 1 Hz to 20 kHz


New claims
Please add the following new claims:

For Claim 38: 
The method of Claim 17, further comprising tuning said second ultrasonic waves to generate at least one of surface waves and plate waves on said surface of said object.

For Claim 39:
The method of Claim 19, wherein delivering said second ultrasonic waves to said object and to said condensed cleaning medium is performed via said non-contact transmission.

For Claim 40: 
The method of Claim 14, further comprising tuning one of said first ultrasonic waves or said second ultrasonic waves to a frequency ranging from 1 MHz to 500 MHz.

Canceled claims
Claims 35-37 are canceled.

Allowed claims
Claims 14-15, 17-31, 38-40 are allowed

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate or suggest fairly the claim elements pertaining to Applicant's claimed method, and the combination of applying vaporized cleaning medium from a nozzle situated inside of a cleaning chamber of cleaning head, and then applying ultrasonic waves from ultrasonic transducers (including an ultrasonic transducer located inside and another located outside the cleaning chamber) to dislodge debris and atomize the cleaning medium.  Examiner considers the best prior art of record to be Kawamura et al. (JP H06262149, “Kawamura”) and Sui (JP H0679245).
Kawamura teaches a cleaning method (see Figures 2-3, direction converters 2a & 2b, oscillator 4, exponential horn 5, one-wavelength resonance rod 6, exhaust ducts 12a & 12b, mist solution 19.  machine translation, [0014], [0021]-[0025]).  Examiner had considered duplication of parts to teach the two ultrasonic transducers (one inside the cleaning chamber, one outside the cleaning chamber), but considered that a duplicated part would not fairly result with two ultrasonic transducers with each applying ultrasonic waves to the same cleaning medium, as Kawamura is using exhaust ducts to remove the cleaning medium located under the chamber (e.g. if duplicated, each ultrasonic transducer would be applying ultrasonic waves to the cleaning medium located within their respective chamber/head).   
Sui teaches an ultrasonic cleaning method (see Figures 2-3, jig 1, horn 2, ultrasonic generator 3, liquid discharge unit 4, liquid W.  machine translation, [0018]-[0022]).  Sui does not teach situating both a nozzle and a first ultrasonic transducer in the cleaning chamber of a cleaning head, and a second ultrasonic transducer situated outside the cleaning chamber of a cleaning head.  
Upon further search no other prior art that anticipates or suggests fairly the instant claims has been located as of the date of this office action.  Therefore, claims 14-15, 17-31, 38-40 are allowed over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718